Citation Nr: 0127544	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  91-47 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran performed verified active military service from 
January 1971 to January 1973.

The veteran's claim seeking entitlement to service connection 
for an acquired psychiatric disorder was previously 
considered and denied by the New York, New York Regional 
Office (RO) of the Department of Veterans Affairs in a number 
of rating actions, dated between February 1982 and September 
1989.  This appeal originally came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1991 
rating decision by the (RO), which essentially determined 
that the additional evidence was neither new nor material to 
warrant reopening of the claim for service connection for a 
psychiatric disorder.  The veteran perfected a timely appeal 
of this determination.

In June 2001, the Board entered a decision in this case, 
which found that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
an acquired psychiatric disorder.  In order to comply with 
the requirements of Veterans Claims Assistance Act of 2000 
(VCAA), the Board also remanded the reopened claim to the RO 
for additional development of the record and due process 
considerations.  However, as reflected below, the RO failed 
to comply with all development as requested by the Board.  As 
a result, it is again necessary to return this case to the RO 
in order to ensure that the veteran's right to due process is 
preserved.

Additionally, a review of the record reflects that the 
veteran has raised the issues of entitlement to service 
connection for post traumatic stress disorder; and whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a back 
disorder.  As these matters have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.




REMAND

In its June 2001 remand of this appeal, the Board pointed out 
that the VCAA had recently modified the VA's obligation to 
notify and assist a claimant in developing the facts 
necessary to substantiate his (or her) claim.  In this 
regard, the Board directed the RO to undertake appropriate 
steps to review the claims file and ensure that all 
notification and development action required by the VCAA was 
completed.  (See, Board Remand of June 2001, paragraph number 
3, pages 6-7).  However, after reviewing the RO's October 
2001 supplemental statement of the case, it is clear that the 
RO has not complied with the Board's instructions.  As a 
consequence, the veteran has not been accorded the full 
benefit of VA's assistance under the new law.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(a)-(d)).

In this context, a review of the hospital reports (from the 
Samaritan Hospital Unit of the Rensselaer County Community 
Mental Health Center (hereinafter, "Samaritan Hospital"), 
dated in May 1980 and in November 1981; and from the VA 
Albany Medical Center, dated during September to October 
1987), refers by history that the veteran has received 
inpatient psychiatric treatment at the Samaritan Hospital, as 
well as at the VA Medical Center in Albany, in 1979.  
Moreover, the hospital reports, dated in May 1980 and 
September-October 1987, further indicate that, in 1979, the 
veteran has also received follow-up outpatient treatment at 
the Unified Satellite Service Clinic in Rensselaer County.

The Board notes that the record reflects that the RO has 
associated with the claims file the medical records 
pertaining to treatment provided by the VA Medical Center at 
Albany, New York, dated between February 1974 and July 2001; 
the hospital reports from the Samaritan Hospital, dated in 
May 1980 and November 1981; and a May 1985 report from a 
staff psychiatrist at the Rensselaer County Department of 
Mental Health, Unified Services Center, which indicates that 
the veteran has been treated at the clinic since 1981.  The 
information of record, however, does not indicate if the RO 
has ever made an additional request for records from either 
the Samaritan Hospital or the Unified Satellite Service 
Clinic in Rensselear County, dated in 1979.  Moreover, while 
the Board is aware of the time frame (1981) noted by the 
staff psychiatrist in the May 1985 report, the past medical 
history provided in the May 1980 report from the Samaritan 
Hospital (which is more contemporaneous than the 1985 report) 
continues to leave unresolved the matter of whether there 
still remains outstanding private outpatient treatment 
records pertinent to this appeal.  As additional action by 
the RO may be helpful in either obtaining such medical 
records, or documented information that the medical records 
cannot be obtained, the Board determines that further 
development in this regard is warranted in order to satisfy 
the VA's obligation under the new law.

Additionally, pursuant to the VCAA and its implementing 
regulations, VA also has a duty to provide a medical 
examination when such an examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
is necessary to make a decision on the claim when the record 
contains (1) competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability and (2) indicates that the disability or symptoms 
may be associated with the claimant's active duty and (3) 
does not contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A as amended; 66 Fed. Reg. 
45, 630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Based on the medical data of record, the veteran in this case 
has brought forth competent medical evidence indicating that 
he has a long-standing psychiatric disability.  His post-
service medical records also reflect continuous and on-going 
treatment for his current psychiatric condition.  In 
addition, the veteran has made statements indicating that he 
suffers from continuing psychiatric symptoms since his 
discharge from service; and he attributes the onset of his 
symptoms to at least one incident, namely his fear of 
heights, which is documented in the service medical records.

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, VA's duty to 
provide the veteran with an examination has been triggered.  
In this regard, a VA examination is subsequently necessary in 
order to obtain sufficient medical evidence for VA to make a 
determination on the veteran's claim.  See Falzone v. Brown, 
8 Vet. App. 398, 404-04 (1995); Harvey v. Brown, 6 Vet. App. 
390, 393 (1994); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
In particular, a VA psychiatric examination is needed to 
determine whether the veteran has a current psychiatric 
disorder, to include schizophrenia, that is related to his 
military service.  38 U.S.C.A. § 5103A as amended; 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should also contact the 
veteran and ask him to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA who have treated him for a 
psychiatric disorder.  After securing any 
necessary authorizations, the RO should 
request copies of all records identified, 
which are not already of record, and 
associate them with claims folder.  
Specifically, the RO is requested to 
obtain any records pertaining to 
inpatient psychiatric care provided by 
the Samaritan Hospital, dated in 1979; 
any records pertaining to inpatient 
psychiatric treatment by the VA Medical 
Center at Albany, New York, dated in 
1979; and any records pertaining to 
outpatient psychiatric care provided by 
the Unified Satellite Service Clinic in 
Rensselear County, dated in 1979.  All 
records obtained should be associated 
with the claims file.  If the RO is 
unable to obtain any of the records 
identified, it should follow the 
procedures outline in the Veterans Claims 
Assistance Act and the implementing 
regulations.

2.  The RO should inform the veteran that 
he may submit competent medical evidence 
showing that he has a current psychiatric 
disorder that was caused by his active 
military service, or was manifested to a 
compensable degree within one year 
following his separation from active duty 
service.

3.  The veteran should be provided a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder found to be present.  The claims 
folder must be made available to the 
examiner so that the pertinent clinical 
records may be studied in detail.  All 
indicated studies should be completed.  
The examiner is requested to provide an 
opinion addressing the following 
questions: (1) Whether the veteran has a 
current psychiatric disorder that had its 
onset during his period of active 
military service?  (2)  Whether the 
veteran has a current psychiatric 
disorder that was manifested within one 
year after the veteran's separation from 
active military service?  (3) Whether it 
is at least as likely as not that the 
veteran has a current psychiatric 
disorder, to include schizophrenia, that 
is related to any incident or event that 
occurred during his period of active 
military service?  A complete rationale 
for any opinion expressed should be 
included in the examination report, to 
include the evidence in the record upon 
which the examiner bases the opinion.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures at 38 U.S.C.A 
§§ 5102, 5103, 5103A and 5107 (West Supp. 
2001)), as well as those established by 
the implementing regulations, are fully 
complied with and satisfied.

6.  Following the completion of the 
foregoing, the RO should then adjudicate, 
on the merits, the claim of entitlement 
to service connection for an acquired 
psychiatric disorder.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


 

